 TEAMSTERSLOCAL 792 (JOHNSON BROS.)Local 792, Allied Sales Drivers,Ambulance, BeerBrewery, Grain Elevator,Retail Liquor,Livery,Malt House,SpringWater,Soft Drink, Taxi-cab,Vending Drivers, Helpers, Inside Employ-ees and GeneralWorkers Union,affiliated withInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaandBryan Jamison,Attorney, for and on behalfof Johnson'Bros.Wholesale Liquor Co. Case18-CB-159026 February 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 8 October 1986 Administrative Law JudgeMarvin Roth issued the attached decision. The Re-spondent filed exceptions and a supporting brief,the Charging Party filed ' an answering brief, andthe General Counsel filed a Statement of Cross-Ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended Order2as modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below Wand orders that the Re-spondent, Local 792, Allied Sales Drivers, Ambu-lance,BeerBrewery,GrainElevator,RetailLiquor,Livery,Malt House, Spring Water, SoftDrink, Taxicab, Vending Drivers, Helpers, InsideEmployees and General Workers Union, affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, its officers, agents, and representatives, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 1(b).'The judge inadvertently used the word "Company" instead of"Union" in sec.III,B,L. 49 We correct this error.8The General Counsel has requested that the Order include a visita-torial clause authorizing the Board, for compliance purposes, to obtaindiscovery from the Respondent, under the Federal Rules of Civil Proce-dure under the supervision of the United States court of appeals enforc-ing this Order. Under the circumstances of this case, we find it unneces-sary to include such a clause. Accordingly, we deny the General Coun-sel's request,8We shall modify the judge's recommended Order and notice to con-tain the Board's standard language for narrow cease-and-desist ordersagainst unions111"(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by SectionT of the Act."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS 130ARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered' us to post and abide by this notice.WE WILL NOT impose fines or other discipline onemployeeswho crossed or worked behind ourpicket line during the strike against Johnson Bros.,Wholesale. Liquor Co. in December 11985, in con-travention of the strike-contract settlement agree-ment between the parties.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind the fines imposed on HaroldEdelman, Melvin Emerson, Larry DeSmith, ]Doug-lasForester,Donald Johnson, James Reiter, andRichard Schneider, and remove all records of thedisciplinary actions against them, and notify eachof them in writing that this has been done.WE WILL refund any such fines or part thereofthat has been paid, with interest.LOCAL 792, ALLIED SALES DRIVERS,AMBULANCE,BEERBREWERY,GRAIN ELEVATOR, RETAIL LIQUOR,LIVERY,MALTHOUSE,SPRINGWATER,SOFTDRINK,TAXICAB,VENDINGDRIVERS,,HELPERS,INSIDEEMPLOYEESAND GENERAL WORKERSUNION, AFFILIATED WITH INTERNA-TIONALBROTHERHOODOFTEAM-STERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OFAMERICARobert V. Johnson, Esq.,for the General Counsel.RichardWilliams,Esq.,of Minneapolis,Minnesota, forthe Respondent.Steven C.Miller,Esq.,of Minneapolis, Minnesota, for theCharging Party".DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge. This casewas heard at Minneapolis, Minnesota, on 13 August283 NLRB No. 20 112DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD1986.-1The charge was filed-on I 1 March by Bryan Ja-mison,attorney,for and on behalf of Johnson Bros.Wholesale LiquorCo. (Company). The complaint, whichissued on21 July,alleges that Local 792, Allied SalesDrivers,Ambulance,Beer Brewery,Grain Elevator,Retail Liquor,Livery,Malt House,SpringWater, SoftDrink,Taxicab,Vending Drivers,Helpers, Inside Em-ployees and GeneralWorkers Union,affiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Union or Re-spondent)violated Section 8(b)(1)(A) of theNationalLabor Relations Act. The gravamen of the complaint isthat the Union allegedly imposed court collectible fineson seven company employees who crossed the Union'spicket line and continued to work during an economicstrike, notwithstanding that the Company and the Unionentered into a strike settlement agreement that allegedlyprovided in pertinent part that the Union would notimpose internal discipline on its members as a' result oftheir conduct during the strike.The Union'sanswerdenies the commission of the alleged unfair labor prac-tices.All parties were afforded full opportunity to par-ticipate,to present'relevant evidence,to argue orally,and to file briefs.On the entire record in this case2 and from my obser-vation of the demeanor of the witnesses, and having con-sidered the arguments of counsel and the briefs submittedby the General Counsel,the Company,and the Union, Imake the followingFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, a Minnesota corporation with an officeand place of business in St. Paul, Minnesota, is engagedin the wholesale and distribution of liquor and relatedproducts. In the operation of its business, the Companyannually receives at its St. Paul facility goods and mate-rials valued in excess of $50,000 directly from points out-side of Minnesota, and annually ships from its St. Paulfacility goods and materials valued in excess of $50,000directly to points outside of Minnesota. I find that theCompany is' an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE RESPONDENT LABOR ORGANIZATIONThe Unionisa labor organizationwithin themeaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Union is the collective-bargaining- representativeof a unit of the Company's employees, including driversand warehouse personnel, at the St. Paul facility. OnThursday, 19 December, the Union commenced a lawfulstrike and picketing at the St. Paul facility in support of'All dates herein are for the period from I December 1985 through 30November 1986 unless otherwise indicated2Errors in the official transcript of proceedings have been noted andcorrecteditsefforts to secure a successor collective-bargainingcontract.The strike lasted throughout 3 workdays (19,20, and 21 December). On Sunday, 22, December, theCompany and the Union reached agreement on the termsof a successor contract. In the interim, seven unit em-ployees (Harold Edelman, Melvin Emerson, Larry DeS-mith,Douglas Forester, Donald Johnson, James Reiterand Richard Schneider), all union members, crossed theUnion's picket line and continued to work3On Sunday, 22 December, the Company and theUnion met in a lengthy session at the offices of the Fed-eralMediation and Conciliation Service (FMC), includ-ing both formal negotiations and so-called off-the-recordor side-bar discussions,which culminated in agreementon the terms of a new contract. Company AttorneyMartin Garden prepared a memorandum of agreementthatwas signed by representatives of both parties. Theagreement specifically provided in item six of sevenlisted items in the memorandum: "Contract language asagreed to-and both parties agree that there will be noretaliation against anyone."Donald Gerdesmeier, president and business agent ofTeamsters Local 503, was a member of the Union's ne-gotiating team, and actively participated in the negotia-tions.Gerdesmeier had recently negotiated a contract be-tween his own local and another wholesale liquor firm,and the president of the area Teamsters' Joint Councilrequested him to participate in the Union's negotiations.4Gerdesmeier testified concerning an off-the-record orside-bar discussion between himself, Company AttorneyGarden, and Federal Mediator Earl Smith, at which timethey reviewed Garden's draft of the proposed memoran-dum of agreement. Attorney Bryan Jamison, Garden'sassociate,was also present. Gerdesmeier testified in sumas follows: He objected to Jamison's presence at what heconsidered to be an off-the-record conversation. Gardensaid that Jamison was present to take notes, whereuponGerdesmeier replied that if he were quoted, he 'wouldstick the notes up Garden's nose. They reviewed the lan-guageof the proposedmemorandum.After reachingagreement on wages, they discussed item 6. Garden saidhe was concerned that the Union would,pursue pendingunfair labor practice charges, and was also concernedabout sabotage by returning strikers'and "things of a geteven nature." Gerdesmeier said that he was concernedabout discipline of returning strikers for picket line activ-ity,and possible reprisals against them, and that hewould talk to the Union about the matter. Gerdesmeierwent to speak to Union Secretary-Treasurer Bryant, andthen returned to his conversation with Garden andSmith, telling them that the Union concurred in thememorandum, and that they could sign the document.5a It is immaterialhow the employeesmanagedto cross the picket lineI'assume, for the purpose of this case, that as contended by the Union,they hid in the back of a van that was driven across the picket line by amanagement employee.4 In its brief,the Union refers to Gerdesmeier as a "mediator." How-ever, in its answer the Union admitted that Gerdesmeier was an interme-diary "on behalf of" the Union, and that he personally handled negotia-tions of the clause at issue in this case.5'Iexcluded ' testimony by Gerdesmeier concerning his conversationwith Bryant. TEAMSTERSLOCAL792 (JOHNSON BROS.)There was no further discussion about the "no retalia-tion"clause.Gerdesmeierwas vague and equivocalabout some aspects of the conversation. He testified thatGarden gave specific examples of sabotage,such asbreakage, but then qualified his testimony by saying thatGarden said "words to that effect." Gerdesmeier testifiedthathe could not recall whether Garden said therewould not be any "shit" by eitherside,or whether themediator said that the same went for the Union. Garden,who was present as a General Counsel witness, testifiedthat prior to the conversation on 22 December, he ex-pressed concern to Gerdesmeier that Secretary-TreasurerBryant would be vengeful because seven of his memberscrossed the picket line, and that he could not agree to afinal settlement unless there was a clear understandingthat there would be no retaliation. Garden further testi-fied that when they reviewed the proposed memorandumof agreement, Gerdesmeier did not object to the lan-guage of item 6. Garden testified that he said in effectthat "we didn't want any shit from either party," addingthat the Company would not be able to fire any strikers,thatmediator Smith said"the union likewise,"and thatGerdesmeier made no comment about the no-retaliationclause.Garden testified that at a later date,he tele-phoned Gerdesmeier and complained that the Union wasdisciplining the employees.Gerdesmeier stated, andGarden agreed,that there was no discussion at the 22December meeting about whether the no-retaliationclause limited the Union's ability to apply internal disci-pline to its members.However,Garden asserted that"we had a broad no retaliation agreement"and that thismeant there would be no fines against anybody. Gerdes-meier disagreed with this interpretation.Attorney Ja-mison,who was presented as a charging party,witness,substantially corroborated Garden's testimony concern-ing the 22 December meeting. Jamison testified that thefirst time the parties had a side-bar meeting,Gerdesmeierquestioned his presence, and told Garden that "if youever try to use those notes, I'm going to shove them upyour ass." However,Gerdesmeier did not again refer toJamison's presence at such meetings.Jamison testifiedthatwhen they discussed the proposedmemorandum,Garden explained:"I've added a no retaliation clause.There is not going to be any shit going from either way.The Company may try to fire some strikers, they can't."Mediator Smith then commented, "The same goes forthe Union." There was no further discussion of item 6.Jamison specifically testified that there was no mentionof the pending charges or acts of sabotage.Jamison's tes-timony was corroborated by his notes at the meeting,which were presented in evidence by the Union.I credit Garden and Jamison.6 As indicated, Gerdes-meier's testimony was vague and equivocal in important6Their testimony,like that of Gerdesmeter, may properly be consid-ered as evidence in this case.There is no Board policy that precludes anattorney from testifying in a Board proceeding concerning matters ofwhich he has personal knowledge Indeed, neither Garden nor Jamisonparticipated as trial counsel in this case,although Board policy does notrequire such abstentionOperating Engineers Local 9(Fountain Sand),210NLRB 129 fn.1 (1974)There is also no Board policy that precludes tes-timony concerning so-called off-the-record conversations during contractnegotiations,or which precludes testimony by persons who heard suchconversations, regardless of whether their presence was accepted or even113respects. Gerdesmeier's version of the 22 December con-versation was also improbable in one significant respect.IfGarden,an experienced attorney,were concernedabout the continuing pendency of unfair labor practicecharges, then it is probable that he would have expresslyprovided in the memorandum of agreement that theUnion request withdrawal of such charges. It is alsoprobable that Garden would have conditioned the entireagreement on approval of such withdrawal by theBoard'sRegional Director.However, he did not requestwithdrawal of the pending charges (which concernedstatementsby the Company to its employees in corre-spondence and meetings)until 14 January,some 3 weeksafter the parties reached agreement on a contract. There-fore,it is evident that at least in the Union's view, with-drawal of the charges was unrelated to its obligationsunder item 6 of the memorandum of agreement.It isundisputed that by identicalletters dated 25 Feb-ruary, the Union by its president, Steven Lucht, notifiedsix of the seven employees who crossed the picket line(all but Larry DeSmith) as follows:On January 10, 1986, you were sent notice of ahearing to be held before the Executive Board onWednesday, January 22, 1986. This hearing was todetermine whether or not disciplinary action shouldbe taken against you for crossing the picket linesand working during the recent strike at JohnsonBros. Liquors.The hearing was held and you, did not appear.The Executive Board hearing committee, chairedby Vice-President Anthony Tiemann, examined theevidence and reached the following conclusions:On the basis of an investigation of the facts pre-sented and signed affidavits submitted, you workedwhile a strike was in progress at your employers[sic]place of business. The Board assessed a fineagainst you in the amount of $1400.00.The Boardhowever determined that one-half of the fine wouldbe forgiven, therefore, you owe your union Local792 theamountof $700.00 for working while astrike was in progress.DeSmith appeared at the Union's executive board hear-ing,was assessed a fine in the amount of $1200,of whichone-half was forgiven, and he paid the remaining $600.The other employees did not pay their fines. None of thefineswere rescinded. Douglas Forester filed an appealwith Teamsters Joint Counsel No. 32, but received noreply.The Union admits that it imposed the fines be-cause the employees crossed itspicketline and workedfor the Company while its strike was in progress.B. Concluding FindingsIfind that the Union negotiated and executed anagreement with the Company whereby it agreed that itwould not impose internal discipline on its members as aresult of their conduct during the strike. Therefore, theknownby the otherparticipants Indeed, itwas the Union that sought tointroduce testimony concerningthe conversation on 22 December, overthe objection of the General Counsel and the Company 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCompany violated Section 8(b)(1)(A)by imposing suchdiscipline.Office Employees Local ' 129,267 NLRB ' 1017(1983);HospitalWorkers Local 250 (Associated Hospitals),254 NLRB 834 (1981);HospitalWorkers -Local 250 (Da-mero'nHospital), `248NLRB 1390(1980);Retail ClerksLocal 1364 (Food Employers),240 NLRB 1127 (1979);StationaryEngineers Local 39 (San Jose Hospital), 240NLRB 1122 (1979). The first two decisions cited aboveare particularly in point. InAssociatedHospitals,whichinvolved an arbitration decision in settlement of a strike,the administrative law judge specifically held that thephrase"no retaliation"applied to union discipline of itsmembers for their conduct during the strike.Office Em-ployeesinvolved an oral agreement that provided thatthere would be"no reprisals by either side against strik-ers or nonstrikers."The parties never expressly referredto internal union charges.Nevertheless, the Board, af-firmed the'administrative law judge's determination thatin the context of a strike settlement agreement, thequoted language applied to such charges. The terms "re-taliation"and "reprisal"are, insofar as pertinent,synony-mous, i.e., they refer in sum to acts of putting or inflict-ing inreturn, as with an injury or wrong.Webster's ThirdNew International Dictionary (G & C Merriam Co., 1981).A no-retaliation agreement in the-context of a strike set-tlement,as here, should be given its generally acceptedmeaning, in light of applicable Board precedent, unlessextrinsic evidence-indicates that the parties intended oth-erwise.7The credited evidence adduced at the hearing confirmsrather' than contradicts the General Counsel's position.First,at no time did the parties say or agree that the no-retaliation clause would not apply to internal union disci-pline.-Indeed, prior-towriting up the memorandum ofagreement,Attorney Garden made clear to the Unionthat the Company wanted a clear understanding thatthere would be no retaliation by the Union against em-ployees who crossed the picket line. It is undisputed thatnothing else was said between the parties on this subjectat any other time during the negotiations and, specifical-ly, that nothing was said when the parties went over theclause at issue.Therefore,as internal union disciplinewould constitute"retaliation"under both Board law andplainEnglish,theclause should be so interpreted.7 I do not agree with the GeneralCounsel's argument(Br. 3-4) that Iam precludedby the parolevidence rule from considering any evidenceof the parties'intent beyondthe language of the agreementitself.Thequestion presented is one of contract interpretation,which should be gov-erned by themtentions of the partiesNLRB v. Ortiz Funeral Home Corp,651 F 2d 136, 139-140 (2d Cir. 1981). This isalso a case involving thealleged relinquishmentof a rightprotected by Section 7 and Section8(b)(1)(A) of the Act.CompareIndianapolisPower Co,273 NLRB 1715(1985), revd. and remanded sub nomElectricalWorkers IBEW Local1395 a NLRB,797 F.2d 1027 (D C Cir 1986).Indeed, inOffice Employ-ees, the most recent decisionrelied on bythe General Counsel, the ad-ministrative law judge expressly took into consideration the negotiationsand other statementsby the parties. This is nota case such as those citedby the GeneralCounselHawaii TeamstersLocal996(Dairymen'sAssn.),IIINLRB 1220 (1955),Seattle Bakers' Bureau,101NLRB1344 (1953),and Peterson& Lytle,60 NLRB 1070 (1945),inwhich a party seeks topresent evidenceof a prioror contemporaneous understanding thatwould clearly be at variance with or supplementalto the written agree-ment.Rather the meaning of the written agreement itself is at issue, andtherefore the partiesmay adduce evidenceconcerning their discussions,or lack of discussion,concerning the clauseSecond,the agreement in context would make no senseunless it covered internal union discipline.At the hear-ing, the Union-argued in sum that by the no-retaliationclause,the parties agreed that the Union would with-draw its charges against the Company, there would- beno sabotage by employees,the Company would not re-taliate against returningstrikers,and the Company wouldnot take disciplinary action against employees because ofpicket line misconduct.However, it is questionable atbestwhether the pendency of unfair labor.practiceswould be regarded as an act of"retaliation."For the rea-sons previously discussed,the evidence indicates that theCompany was not concerned about the pending charges,and the Union did not contemplate that they were cov-ered by the agreement.In its brief(Br. 4) the Union at-taches significance to the fact that the agreement re-ferred to"both parties,"i.e.,theCompany and theUnion,and "does not incorporate,by its terms,individ-ual union members."However, the agreement inOffice,Employeessimilarly referred to reprisals `''by either side."If I were to carry the Union's argument to its logicalconclusion,itwould mean that the agreement might notapply to,acts of sabotage because such acts might consti-tute individual rather than union action.However, inter-nal union discipline would constitute union action, i.e.,action by one of the parties to the agreement.Moreover,company discrimination against returning strikers andacts of sabotage by returning strikers would constitute,respectively,unlawful and unprotected conduct,whetherthe parties had an agreement.It is unlikely that the par-tieswould be concerned that the other refrain fromdoing that which in any event would be unlawful.Rather, it is probable that the parties, in the interest ofreaching a "settlement providing for industrial peace"agreed to refrain from doing that which they could ormight lawfully do in the absence of an agreement.OfficeEmployees,supra, 267 NLRB at 1021(1981). Therefore,it is evident that the ' Company agreed to refrain fromtaking disciplinary action against employees because ofpicket line misconduct,and the Union agreed that itwould not impose internal discipline on its members as aresult of their conduct during the strike.8CONCLUSIONS OF LAW1.The Companyis an employer engaged in commercewithinthe meaningof Section 2(6) and (7) of the Act.2.The Unionis a labor organizationwithin-the mean-ing of Section2(5) of the Act.3.By imposingfines on Harold Edelman,Melvin Em-erson,Larry DeSmith,Douglas Forester,Donald John-son, James Reiter,and RichardSchneider,in contraven-tion of a strike-contractsettlement agreement betweentheCompany and the Union, the Unionengaged inunfairlabor practiceswithinthemeaningof Section8(b)(1)(A) of the Act.'8I reject the General Counsel's alternative argument that the fineswere unlawful at least in part because they were unreasonable in amountIn determining the lawfulness of union fines on members or former mem-bers, the Board does not consider whether the fines are reasonable inamount.NLRB v. BoeingCo,412 U S. 67 (1973) TEAMSTERSLOCAL 792 (JOHNSON BROS.)4.The aforesaidunfair labor practicesaffect commercewithinthe meaning of Section2(6) and (7) of the Act.REMEDYHaving found that the Union has committed violationsof Section 8(b)(1)(A) of the Act, I shall recommend thatit be required to cease and desist therefrom and from likeor related conduct, to post appropriate notices, and tofurnish and give appropriate notices to the Company. Ishall further recommend that the Union be ordered to re-scind the fines imposed on the above-named employees,remove all records of the disciplinary actions takenagainst them, and to refund any such fines or part there-of that has been paid, with interest thereon to be com-puted in the manner and amount prescribed inFloridaSteel Corp.,231 NLRB 651 (1977).9 I am rejecting theGeneral Counsel's request for a visitatorial clause be-cause the General Counsel has failed to demonstrate thatthere are circumstances in this case that warrant such aremedy. SeeRebel Coal Co.,279 NLRB 141 fn. 2 (1986).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edloORDERThe Respondent, Local 792, Allied Sales Drivers, Am-bulance, Beer Brewery, Grain Elevator, Retail Liquor,Livery,Malt House, Spring Water, Soft Drink, Taxicab,Vending Drivers, Helpers, Inside Employees and Gener-alWorkers Union, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, its officers, agents, and representa-tives, shall1.Cease and desist from(a) Imposing fines or other discipline on employeeswho crossed or worked behind its picket line during thestrike against Johnson Bros.,Wholesale Liquor Co. in8 See generallyIsis Plumbing Co,138 NLRB 716, 717-721 (1962)10 If no exceptions are filed as provided by Sec. 10246 of the Board'sRules and Regulations, ' the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses115December 1985, in contravention of the strike-conductsettlementagreementbetween the parties.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Rescind the fines imposed on Harold Edelman,Melvin Emerson, Larry DeSmith, Douglas Forester,Donald Johnson,JamesReiter, and Richard Schneider,remove all records of the disciplinary actionsagainstthem, and notify each of them in writing that this hasbeen done.(b) Refund any such fines or part thereof that has beenpaid,with interest, as set forth in the remedy section ofthis decision.(c) Post at its offices and meeting halls, copies of theattached noticemarked "Appendix."" 1 Copies of thenotice, on forms provided by the Regional Director forRegion 18,after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d)Furnish to the Regional Director for Region 18,signedcopies of the notice for posting, if Johnson Bros.Wholesale Liquor Co. iswilling, at itsSt. Paul facility, inthe places where notices to employees are customarilyposted. Copies of the notice, to be furnished, by the Re-gional Director for Region 18, after being signed by Re-spondent's representative, shall be forthwith returned tothe Regional Director for posting.(e)Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has taken to comply.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."